- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2011 (Commission File No. 001-32221) , GOL LINHAS AÉREAS INTELIGENTES S.A. (Exact name of registrant as specified in its charter) GOL INTELLIGENT AIRLINES INC. (Translation of Registrant's name into English) R. Tamoios, 246 Jd. Aeroporto 04630-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): Notice to the Market Statement of a Reduction in Shareholding Interest São Paulo, February 03, 2011 - GOL Linhas Aéreas Inteligentes S.A. (BM&F Bovespa: GOLL 4 and NYSE: GOL) (S&P/Fitch: BB-/BB-, Moody's: Ba3), the largest low-fare, low-cost air line in Lati n America, hereby informs that it received the following notice from its shareholder, BlackRock, Inc. : 1. BlackRock, Inc. ("BlackRock") hereby announces, on behalf of some of its clients and in its capacity as investment manager, that it sold preferred shares issued by GOL Linhas Aéreas Inteligentes S .A. ( "GOL"); as of January 31, 2011, BlackRock held a total of 5,188,573 preferred shares and 1,191,243 American Depositary Receipts, representing preferred shares, equal to a total of 4.79% of preferred shares issued by GOL. 2. In order to meet the requirements set forth in Article 12 of Brazilian Securities and Exchange Commission ("CVM") Rule 358, dated January 3, 2002, as amended, BlackRock hereby requests that GOL's Investor Relations Officer disclose the following information to the CVM and other relevant authorities: (i) BlackRock is headquartered at 40 East 52 n d Street, New York, NY 10022-5911, United States of America; (ii) BlackRock holds a total of 5,188,573 preferred shares and 1,191,243 ADRS, as described above; (iii) the afore mentioned shareholdings are strictly for investment purposes and BlackRock has no intention of altering the control or management structure of GOL; (iv) BlackRock does not hold any debentures convertible into shares issued by GOL; and (v) BlackRock has not entered into any contracts or agreements regulating the exercise of voting rights or the purchase or sale of securities issued by GOL. Contact About GOL Linhas Aéreas Inteligentes S.A. GOL Linhas Aéreas Inteligentes S.A . (NYSE: GOL and BM&FBOVESPA: GOLL4), (S&P/Fitch: BB-/BB-, Moody
